DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 7/12/2022, PROSECUTION IS HEREBY REOPENED. Non-Final Action is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7 – 9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0085481 A1 (hereunder Takahashi, cited in the IDS) and in view of Pfeiffer (US 4,878,234; newly cited), and  Bohndiek (2007, Optical Engineering).
With respect to independent claim 1, Takahashi teaches in Fig. 1 a nuclear radiation detector comprising:
a housing 104 comprising therein:
a scintillator 101; and
a multi-pixel optical sensor as disclosed in paragraph [0038] positioned, relative to the scintillator, to receive photons emitted by the scintillator in response to interactions with nuclear radiation, wherein the housing  isolates the scintillator and the multi-pixel optical sensor from external light as disclosed in paragraph [0042], rectangular shape shield should isolates external light;
one or more processors 103; see paragraph [0039] operably connectable to the multi-pixel optical sensor; and 
one or more data converted data as disclosed in paragraph [0040] stores coupled to the one or more processors having instructions stored thereon which, when executed by the one or more processors, causes the one or more processors to perform operations comprising:
responsive to the multi-pixel optical sensor detecting photons emitted by
the scintillator, receiving, from the multi-pixel optical sensor, data signals indicating 1)
spatial locations element ID as disclosed in paragraph [0039] of individual pixels that detected the photons and 2) temporal data timestamp as disclosed in paragraph [0039] indicating when the detections occurred; and
generating, from the data signals, a spatially and temporally resolved
image as disclosed in paragraph [0050] of radiation incident on the scintillator.
	Takahashi is silent with wherein the multi-pixel optical sensor comprises a dynamic vision sensor, each pixel of the dynamic vision sensor being configured to output a data signal in response to detecting a change in brightness of received photons.
Pfeiffer teaches a housing having a scintillator 9 and CCD sensor 11 in order to detect X-ray. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Takahashi in order to detect desired radiation. From the teaching of Takahashi and Pfeiffer, the combinations of the scintillator with photodiode as taught by Takahashi and the scintillator with multipixel sensor such as CCD as taught by Pfeiffer are readily available for ordinary artisans as a choice in detecting radiation such as X-ray, gamma, neutron, and nuclear radiation and the multipixel sensor such as CCD provides beneficial for ordinary artisans in order to effectively and efficiently determine the detection of desired radiation due to the high-speed imaging capabilities.  This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution and simple substitution of one known, equivalent element for another to obtain predictable results.
 It is noted that the Specification of the present application discloses in paragraph [0038] CCD and dynamic vision sensor, as the multi-pixel sensor, which are known multi-pixel sensors. The combination of Takahashi modified by Pfeiffer is silent with “wherein the multi-pixel optical sensor comprises a dynamic vision sensor.
In the second paragraph of the left column on p. 124003 – 2 Bohndiek teaches dynamically reconfigurable vision sensor for detecting radiation with scintillator as discussed in Abstract in addition to CCD and CMOS in 1. Introduction.  In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Takahashi modified by Pfeiffer in order to detect light generated by scintillator.  This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results. As discussed above the dynamic vision sensor taught by Bohndiek would be beneficial for ordinary artisans in order to effectively and efficiently or rapidly determine the presence of desired radiation by high-speeding imaging over the combination of scintillator with photodetectors such as photodiodes.
With respect to dependent claim 7, in paragraph [0005] Takahashi teaches the operations further comprising: determining, from the spatially and temporally resolved image of radiation incident on the scintillator, one or more nuclear radiation flux characteristics dose rate.
With respect to dependent claim 8, Takahashi teaches wherein the one or more nuclear radiation flux characteristics comprise at least one of a velocity, a direction of travel, a wavelength, and an energy as disclosed in paragraph [0040] of the radiation incident on the scintillator.
With respect to dependent claim 9, Takahashi should teach wherein the multi-pixel optical sensor is positioned with light-sensitive regions of the pixels facing the scintillator see paragraph [0038].
With respect to dependent claim 14, as discussed rejection justification to claim 1, Takahashi teaches a nuclear radiation detection system comprising:
a housing comprising therein:
a scintillator; and
a multi-pixel optical sensor positioned, relative to the scintillator, to receive
photons emitted by the scintillator in response to interactions with nuclear radiation,
wherein the housing isolates the scintillator and the multi-pixel optical sensor from
external light;
one or more processors operably connectable to the multi-pixel optical sensor;
a display 404 operably coupled to the one or more processors; and
one or more data stores coupled to the one or more processors having
instructions stored thereon which, when executed by the one or more processors,
causes the one or more processors to perform operations comprising:
responsive to the multi-pixel optical sensor detecting photons emitted by
the scintillator, receiving, from the multi-pixel optical sensor, data signals indicating 1)
spatial locations of individual pixels that detected the photons and 2) temporal data
indicating when the detections occurred;
generating, from the data signals, a spatially and temporally resolved
image of radiation incident on the scintillator; and
providing, for presentation on the display 404, the spatially and temporally
resolved image of the radiation incident on the scintillator.
Takahashi is silent with wherein the multi-pixel optical sensor comprises a dynamic vision sensor, each pixel of the dynamic vision sensor being configured to output a data signal in response to detecting a change in brightness of received photons.
Pfeiffer teaches a housing having a scintillator 9 and CCD sensor 11 in order to detect X-ray. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Takahashi in order to detect desired radiation. From the teaching of Takahashi and Pfeiffer, the combinations of the scintillator with photodiode as taught by Takahashi and the scintillator with multipixel sensor such as CCD as taught by Pfeiffer are readily available for ordinary artisans as a choice in detecting radiation such as X-ray, gamma, neutron, and nuclear radiation and the multipixel sensor such as CCD provides beneficial for ordinary artisans in order to effectively and efficiently determine the detection of desired radiation due to the high-speed imaging capabilities.  This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution and simple substitution of one known, equivalent element for another to obtain predictable results.
 It is noted that the Specification of the present application discloses in paragraph [0038] CCD and dynamic vision sensor, as the multi-pixel sensor, which are known multi-pixel sensors. The combination of Takahashi modified by Pfeiffer is silent with “wherein the multi-pixel optical sensor comprises a dynamic vision sensor.
In the second paragraph of the left column on p. 124003 – 2 Bohndiek teaches dynamically reconfigurable vision sensor for detecting radiation with scintillator as discussed in Abstract in addition to CCD and CMOS in 1. Introduction.  In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Takahashi modified by Pfeiffer in order to detect light generated by scintillator.  This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results. As discussed above the dynamic vision sensor taught by Bohndiek would be beneficial for ordinary artisans in order to effectively and efficiently or rapidly determine the presence of desired radiation by high-speeding imaging over the combination of scintillator with photodetectors such as photodiodes.
With respect to independent claim 20, see the rejection justification to claim 1 and 14. 
Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi modified by Pfeiffer and Bohndiek, and further in view of US 10,598,799 B1 (hereunder Berlin).
The teaching of Takahashi modified by Pfeiffer and Bohndiek has been discussed above.
With respect to dependent claims 3 and 16, Takahashi is silent with wherein a time resolution of the image is less than one millisecond.
In column 11, line 33 – 42 Berlin teaches CCD camera operating at greater than millisecond to microsecond time resolution. Note that the present application discloses CCD for the multi-pixel sensor.  In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Takahashi modified by Pfeiffer and Bohndiek in order to have a desired time resolution. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claims 4 – 6, and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi modified by Pfeiffer and Bohndiek, and further in view of US 5,548,116 (hereunder Pandelisev).
The teaching of Takahashi modified by Pfeiffer and Bohndiek has been discussed above.
With respect to dependent claims 4 and 17, Takahashi is silent with wherein the scintillator is positioned between a first reflector and a second reflector, each of the first reflector and the second reflector comprising a reflective surface that faces opposite side surfaces of the scintillator, and wherein the multi-pixel optical sensor is positioned adjacent an edge of the scintillator that is not bounded by either the first reflector or the second reflector.
In Fig. 2 Pandelisev teaches wherein the scintillator 17 is positioned between a first reflector 57 and a second reflector 57, each of the first reflector and the second reflector comprising a reflective surface that faces opposite side surfaces of the scintillator as shown in Fig. 2, and wherein the multi-pixel optical sensor is positioned adjacent an edge of the scintillator that is not bounded by either the first reflector or the second reflector as shown in Fig. 1. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Takahashi modified by Pfeiffer and Bohndiek in order to increase detection efficiencies by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 5 and 18, Pandelisev teaches wherein the scintillator 17 is a large-area scintillator, the detector further comprising a lens 25 positioned to focus photons emitted by the scintillator in response to interactions with nuclear radiation onto the multi-pixel optical sensor.
With respect to dependent claims 6 and 19, Takahashi is silent with wherein:
the lens is positioned between the large-area scintillator and the multi-pixel optical sensor, and the large-area scintillator, the lens, and the multi-pixel optical sensor are substantially aligned. As discussed above Pandelisev teaches a lens between scintillator and the optical sensor. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Takahashi modified by Pfeiffer, Bohndiek and Pandelisev so as to have the limitation of “with wherein:
the lens is positioned between the large-area scintillator and the multi-pixel
optical sensor, and the large-area scintillator, the lens, and the multi-pixel optical sensor are substantially aligned” as an engineering design choice in order to have a wide field of view by scintillator. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claims 10 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 10, the prior art of record fails to teach or reasonably suggest:
the housing further comprising therein:
a second scintillator spaced from the scintillator; and a second multi-pixel optical sensor positioned, relative to the second scintillator, to receive photons emitted by the second scintillator in response to interactions with nuclear radiation, wherein the housing isolates the second scintillator and the second multi-pixel optical sensor from external light: the operations further comprising: responsive to the second multi-pixel optical sensor detecting photons emitted by the second scintillator, receiving, from the second multi-pixel optical sensor, data signals indicating 1) spatial locations of individual pixels that detected the photons and 2) temporal data indicating when the detections occurred;
generating, from the data signals, a second spatially and temporally resolved
image of radiation incident on the second scintillator; and determining, from the spatially and temporally resolved image of radiation incident on the scintillator, and the second spatially and temporally resolved image of radiation incident on the second scintillator, a nuclear radiation velocity and direction between the scintillator and the second scintillator.
With respect to dependent claims 11 – 13, because of their dependency on claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884